DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after February 06, 2019 is being examined under the first inventor to file provisions of the AIA .

Note:
A second non final rejection has been issued based on the communication with the applicant on February 24, 2021 that the applicant notified you that the reference cited in the action was incorrect. 

Response to Arguments
The indicated allowability of claims 1-9 are withdrawn in view of the newly discovered reference(s) to Imaging Mass Analysis Data Processing Method And Imaging Mass Spectrometer by Ikegami, Masahiro (US 20160071711 A1) and System And Method For Metabonomics Directed Processing Of LC-MS Or LC-MS/MS Data by Castro-Perez, Jose  (US 20060151688 A1).  Rejections based on the newly cited reference(s) follow.

Response to Amendment
The Amendment filed November 20, 2020 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the Abstract and Drawings have overcome each and every objection indicated on the previous office action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 are rejected under 35 U.S.C 103 as being unpatentable over Castro-Perez (US 20060151688 A1) in view of Ikegami (US 20160071711 A1).

Regarding claim 1, Castro-Perez teaches a mass spectrometric data analyzer (abstract, [7] , [8], & [20]-[25 discloses Mass spectrometer & LC-MS/MS systems,]) configured to search an element selectable as a marker contributing to separation between a plurality of groups (Identify biomarkers from sample data, abstract, Figures 1 & 5A, [20], [23], [25]-[27] & [32]) based on mass spectrometric data (LC-MS/MS data, figures 1-8, [2], [7-10], [20], [23], [25], [30-31]) obtained through mass spectrometry of a plurality of samples each belonging to any one of the plurality of groups (Group clustering, [10], [28]-[29]), the mass spectrometric data analyzer (Mass spectrometer & LC-MS/MS systems, abstract, [7] , [8], & [20]-[25]) comprising: 



b)   a multivariate analyzer (Toxicological Screening and Biomarker Identification Application, figure 1, [23], [25-27], & [32]) that applies a predetermined multivariate analysis (Chemometric analysis, figure 8, abstract, [2], [9], [10], [20], [27], [29-31]) to the peak matrix (Peak list, figure 7) generated by the peak matrix generator (Master Entity List, figure 4, abstract, [10], [20], [25], [30-31]) and that renders a multivariate analysis result in a graphical representation (Figures 5A, 5B, & 6, shows graphical representation of peak matrix and chemometric (multivariate) analysis), the predetermined multivariate analysis being applied to group the plurality of samples or calculate a distance between the plurality of samples (Figures 5A, 5B, & 6,  [28], & [29], shows calculating the greatest distance between sample data from the origin using the eigenvectors).  

c)   a display processor (Visual display of sample list, master entity list, loading plot markers graph, trend plots and scores plot graph, figures 3-6, [13]-[17]) that displays the peak matrix and the graphical representation of the multivariate analysis result on a display screen (Figures 5A, 5B, & 6, shows graphical representation of peak matrix and chemometric (multivariate) analysis); 

d)   a selected peak indicator (Analytes peak, figure 5A, & [29]) that specifies, in response to desired one or more plotted points being designated by a user on the graphical representation of the multivariate analysis result displayed on the display screen (Figure 6, shows the visual generated results in a graphical representation of the multivariate analysis designated by a user displayed on the score view screen), a row or a column in the peak matrix indicative of a peak 3AMENDMENT IN RESPONSETO EX PARTE QUAYLE ACTIONAttorney Docket No.: Q241196Appln. No.: 16/084,679corresponding to the desired one or more plotted points and that discriminates the row or the column specified in the peak matrix displayed on the display screen (Figures 3-6, shows the visual  representation of corresponding plots on a display screen); and 

e)   a peak-to-be-excluded designator (Peak deconvolution, figures 3 & 4, [2], & [25])  that allows the user to designate a peak as a candidate of the marker on the peak matrix displayed on the display screen (Figures 5A, 5B, & 6, shows the peak of a biomarker designated by a user on a displayed screen), again after a peak is designated by the peak-to-be-excluded designator the multivariate analyzer applies a predetermined multivariate analysis to a peak matrix obtained by excluding the peak designated by the peak-to-be excluded designator (The Toxicological Screening and Biomarker Identification Application 20 performs peak deconvolution on the raw LC and MS data. Peak deconvolution identifies the actual analyte signal peaks and filters out noise from the raw LC and MS data, figures 7 & 8 [25-27]) and renders a multivariate analysis result in a graphical representation (Figure 5A, 5B, and 6, shows the results of multivariate analysis in a graphical representation), the predetermined multivariate analysis being applied to group the plurality of samples or calculate a distance between the plurality of samples (Figures 5A, 5B, & 6,  [28], & [29], shows calculating the distance between sample data from the origin using the eigenvectors). 

However, Castro-Perez fails to teach a) a peak matrix generator that arranges mass-to-charge ratio values of peaks on a mass spectrum in a row or column direction and arranges pieces of information for distinguishing the plurality of samples in the row or column direction 

Ikegami is an analogous art pertinent to the problem to be solved in this application and teaches a) a peak matrix generator (a peak matrix creator, figure 12, [74], [105], & [161]) that arranges mass-to-charge ratio values of peaks (a list of mass-to-charge ratio values of the detected peaks,  figure 12, [37]) mass-to-charge on a mass spectrum in a row or column direction and arranges pieces of information for distinguishing the plurality of samples in the row or column direction based on the mass spectrometric data of given ones of the plurality of samples so as to generate a peak matrix in which signal strength values of the peaks are put as the elements (Mass-to-charge ratios in the list are obtained from the mass spectrum data at each of the measurement points, and a peak matrix is created by arraying the intensity values in accordance with the corresponding mass-to-charge ratio values, figure 12, [37], [102], [127] & [161]).
Therefore, at the time before the effective filing date, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro-Perez to incorporate the teachings of Ikegami to have a peak matrix creator which arranges mass-to-charge ratio values of peaks mass-to-charge on a mass spectrum of measured points to generate the peak matrix signal values of the peaks. 

Regarding claim 2, Castro-Perez in view of Ikegami teach the mass spectrometric data analyzer (Mass spectrometer & LC-MS/MS systems, abstract, [7] , [8], & [20]-[25]) according to claim 1, further comprising a group-to-be-excluded designator (Xenobiotics, figure 8, &  that allows a user to designate desired one or more than one of the plurality of groups to be desirably excluded (De-clustering and adduct removal figures 3-8; [26], [27], & [30-31]) from multivariate analysis targets (Chemometric analysis to identify potential biomarkers, figure 7, [27]), wherein the peak matrix generator (Master Entity List, figure 4, abstract, [10], [20], [25], [30-31]) generates a peak matrix (Peak list, figure 7) based on the mass spectrometric data (LC-MS/MS data, [30]) of any samples (Samples, figures 2 & 3, abstract, [10], [20], [25-27], & [29-30]) but samples included (Sample List, figure 3, [25]) in the desired one or more than one of the plurality of groups designated by the group-to-be-excluded designator (De-clustering and adduct removal, figure 7; [10], [26-27], & [30]), and the multivariate analyzer (Toxicological Screening and Biomarker Identification Application, figure 1, [23], [25-27], & [32]) applies a predetermined multivariate analysis (Chemometric analysis, figure 8, abstract, [2], [9], [10], [20], [27], [29-31]) to the peak matrix generated (Peak list, figure 7)  after the samples included (Sample List, figure 3, [25]) in the desired one or more than one of the plurality of groups are excluded (De-clustering and adduct removal, figure 7; [10], [26-27], & [30]) or a peak matrix obtained by excluding from the peak matrix the peak designated by the peak-to-be-excluded designator (Peak deconvolution identifies the actual analyte signal peaks and filters out noise from the raw LC and MS data, figure 7 & 8, [25]). 

Regarding claim 3, Castro-Perez in view of Ikegami teach the mass spectrometric data analyzer (Mass spectrometer & LC-MS/MS systems, abstract, [7] , [8], & [20]-[25]) according to claim 1, wherein the multivariate analysis (Chemometric analysis, figure 8, abstract, [2], [9], [10], [20], [27], [29-31]) applied to the peak matrix (Peak list, figure 7) by the multivariate analyzer (Toxicological Screening and Biomarker Identification Application, figure 1, [23], [25-27], & [32])  is one of PCA and PLS DA principal component analysis (PCA) or partial least squares-discriminant analysis (PLS-DA)  (PCA (Principle Component Analysis) and PLS-DA (Partial Least Squares-Discriminate Analysis, figures 7 & 8, abstract, [9-10], & [27-31]), and the graphical representation displayed on the display screen by the display processor is a loading plot or a score plot (Visual display loading plot markers graph, trend plots, and scores plot graph, figures 3-6, [13]-[17]). 

Regarding claim 4, Castro-Perez teaches a non-transitory computer-readable medium recording a mass spectrometric data analyzing program for use in search an element selectable as a marker (Identify biomarkers from sample data, abstract, Figures 1 & 5A, [20], [23], [25]-[27] & [32])  contributing to separation between a plurality of groups based on mass spectrometric data (LC-MS/MS data, figures 1-8, [2], [7-10], [20], [23], [25], [30-31]) obtained through mass spectrometry of a plurality of samples each belonging to any one of the plurality of groups (Group clustering, [10], [28]-[29]),  the mass spectrometric data analyzing program causing a computer to carry out the following steps : 



a multivariate analysis applying step (Toxicological Screening and Biomarker Identification Application, figure 1, [23], [25-27], & [32]) of applying a predetermined multivariate analysis (Chemometric analysis, figure 8, abstract, [2], [9], [10], [20], [27], [29-31]) to the peak matrix (Peak list, figure 7) generated by the peak matrix generating step (Master Entity List, figure 4, abstract, [10], [20], [25], [30-31]) and of rendering a multivariate analysis result in a graphical representation (Figures 5A, 5B, & 6, shows graphical representation results of peak matrix and chemometric (multivariate) analysis), the predetermined multivariate analysis being applied to group the plurality of samples or calculate a distance between the plurality of samples (Figures 5A, 5B, & 6,  [28], & [29], shows calculating the greatest distance between sample data from the origin using the eigenvectors); 

c)   a display processing step (Visual display of sample list, master entity list, loading plot markers graph, trend plots and scores plot graph, figures 3-6, [13]-[17]) of displaying the peak matrix and the graphical representation of the multivariate analysis result on a display screen (Figures 5A, 5B, & 6, shows graphical representation of peak matrix and chemometric (multivariate) analysis); 

d)   a selected peak indicating step (Analytes peak, figure 5A, & [29]) of specifying, in response to desired one or more plotted points being designated by a user on the graphical representation of the multivariate analysis result displayed on the display screen (Figure 6, shows the visual generated results in a graphical representation of the multivariate analysis designated by a user displayed on the score view screen), a row or a column in the peak matrix indicative of a peak 3AMENDMENT IN RESPONSETO EX PARTE QUAYLE ACTIONAttorney Docket No.: Q241196Appln. No.: 16/084,679corresponding to the desired one or more plotted points and that discriminating the row or the column specified in the peak matrix displayed on the display screen (Figures 3-6, shows the visual  representation of corresponding plots on a display screen); 

e)  a peak-to-be-excluded designating step (Peak deconvolution, figures 3 & 4, [2], & [25])  that allows the user to designate a peak as a candidate of the marker on the peak matrix displayed on the display screen (Figures 5A, 5B, & 6, shows the peak of a biomarker designated by a user on a displayed screen), 

f)   a multivariate analysis reapplying step of applying a predetermined multivariate analysis to a peak matrix obtained by excluding a peak designated in the peak-to-be-excluded designating step (The Toxicological Screening and Biomarker Identification Application 20 performs peak deconvolution on the raw LC and MS data. Peak deconvolution identifies the actual analyte signal peaks and filters out noise from the raw LC and MS data, figures 7 & 8 [25]) and renders a multivariate analysis result in a graphical representation (Figure 5A, 5B, and 6, shows the results in a graphical representation of multivariate analysis), the predetermined multivariate analysis being applied to group the plurality of samples or calculate a distance between the plurality of samples (Figures 5A, 5B, & 6,  [28], & [29], shows calculating the distance between sample data from the origin using the eigenvectors).

However, Castro-Perez fails to teach a) a peak matrix generating step that arranges mass-to-charge ratio values of peaks on a mass spectrum in a row or column direction and arranging 
Ikegami is an analogous art pertinent to the problem to be solved in this application and teaches a)  a peak matrix generating step (a peak matrix creator, figure 12, [74], [105], & [161]) that arranging mass-to-charge ratio values of peaks (a list of mass-to-charge ratio values of the detected peaks,  figure 12, [37]) mass-to-charge on a mass spectrum in a row or column direction and arranges pieces of information for distinguishing the plurality of samples in the row or column direction based on the mass spectrometric data of given ones of the plurality of samples so as to generate a peak matrix in which signal strength values of the peaks are put as the elements (Mass-to-charge ratios in the list are obtained from the mass spectrum data at each of the measurement points, and a peak matrix is created by arraying the intensity values in accordance with the corresponding mass-to-charge ratio values, figure 12, [37], [102], [127] & [161]).
Therefore, at the time before the effective filing date, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro-Perez to incorporate the teachings of Ikegami to have a peak matrix creator which arranges mass-to-charge ratio values of peaks mass-to-charge on a mass spectrum of measured points to generate the peak matrix signal values of the peaks.

Regarding claim 5, Castro-Perez in view of Ikegami teach the a non-transitory computer-readable medium recording according to claim 4, further causing to carry out a group-to-be-excluded designating step (Xenobiotics, figure 8, & [31]) that allows a user to designate desired one or more than one of the plurality of groups to be desirably excluded (De-clustering and adduct removal figures 3-8; [26], [27], & [30-31]) from multivariate analysis targets (Chemometric analysis to identify potential biomarkers, figure 7, [27]), wherein the peak matrix generating step (Master Entity List, figure 4, abstract, [10], [20], [25], [30-31]) generates a peak matrix (Peak list, figure 7) based on the mass spectrometric data (LC-MS/MS data, [30]) of any samples (Samples, figures 2 & 3, abstract, [10], [20], [25-27], & [29-30]) but samples included (Sample List, figure 3, [25]) in the desired one or more than one of the plurality of groups designated by the group-to-be-excluded designating step (De-clustering and adduct removal, figure 7; [10], [26-27], & [30]), and the multivariate analyzer (Toxicological Screening and Biomarker Identification Application, figure 1, [23], [25-27], & [32]) applies a predetermined multivariate analysis (Chemometric analysis, figure 8, abstract, [2], [9], [10], [20], [27], [29-31]) to the peak matrix generated (Peak list, figure 7)  after the samples included (Sample List, figure 3, [25]) in the desired one or more than one of the plurality of groups are excluded (De-clustering and adduct removal, figure 7; [10], [26-27], & [30]) or a peak matrix obtained by excluding from the peak matrix the peak designated by the peak-to-be-excluded designating step (Peak deconvolution identifies the actual analyte signal peaks and filters out noise from the raw LC and MS data, figure 7 & 8, [25]). 

Regarding claim 6, Castro-Perez in view of Ikegami teach the non-transitory computer-readable medium according to claim 4, wherein the multivariate analysis (Chemometric analysis, figure 8, abstract, [2], [9], [10], [20], [27], [29-31]) applied to the peak matrix (Peak list, figure 7) in the multivariate analysis applying step (Toxicological Screening and Biomarker Identification Application, figure 1, [23], [25-27], & [32])  and the multivariate analysis reapplying step is one of PCA and PLS DA principal component analysis (PCA) or partial least squares-discriminant analysis (PLS-DA)  (PCA (Principle Component Analysis) and PLS-DA (Partial Least Squares-Discriminate Analysis, figures 7 & 8, abstract, [9-10], & [27-31]), and the graphical representation displayed on the display screen by the displaying  process step is a score plot and a loading plot. (Visual display loading plot markers graph, trend plots, and scores plot graph, figures 3-6, [13]-[17]).

Regarding claim 7, Castro-Perez teaches a mass spectrometric data analyzing method of searching an element selectable as a marker (Identify biomarkers from sample data, abstract, Figures 1 & 5A, [20], [23], [25]-[27] & [32])  contributing to separation between a plurality of groups based on mass spectrometric data (LC-MS/MS data, figures 1-8, [2], [7-10], [20], [23], [25], [30-31]) obtained through mass spectrometry of a plurality of samples each belonging to any one of the plurality of groups (Group clustering, [10], [28]-[29]),  the mass spectrometric data analyzer comprising the following steps : 




a multivariate analysis applying step (Toxicological Screening and Biomarker Identification Application, figure 1, [23], [25-27], & [32]) of applying a predetermined multivariate analysis (Chemometric analysis, figure 8, abstract, [2], [9], [10], [20], [27], [29-31]) to the peak matrix (Peak list, figure 7) generated by the peak matrix generating step (Master Entity List, figure 4, abstract, [10], [20], [25], [30-31]) and of rendering a multivariate analysis result in a graphical representation (Figures 5A, 5B, & 6, shows graphical representation results of peak matrix and chemometric (multivariate) analysis), the predetermined multivariate analysis being applied to group the plurality of samples or calculate a distance between the plurality of samples (Figures 5A, 5B, & 6,  [28], & [29], shows calculating the greatest distance between sample data from the origin using the eigenvectors); 

c)  a display processing step (Visual display of sample list, master entity list, loading plot markers graph, trend plots and scores plot graph, figures 3-6, [13]-[17]) of displaying the peak matrix and the graphical representation of the multivariate analysis result on a display screen (Figures 5A, 5B, & 6, shows graphical representation of peak matrix and chemometric (multivariate) analysis); 

d)  a selected peak indicating step (Analytes peak, figure 5A, & [29]) of specifying, in response to desired one or more plotted points being designated by a user on the graphical representation of the multivariate analysis result displayed on the display screen (Figure 6, shows the visual generated results in a graphical representation of the multivariate analysis designated by a user displayed on the score view screen), a row or a column in the peak matrix indicative of a peak 3AMENDMENT IN RESPONSETO EX PARTE QUAYLE ACTIONAttorney Docket No.: Q241196Appln. No.: 16/084,679corresponding to the desired one or more plotted points and that discriminating the row or the column specified in the peak matrix displayed on the display screen (Figures 3-6, shows the visual  representation of corresponding plots on a display screen); 

e)  a peak-to-be-excluded designating step (Peak deconvolution, figures 3 & 4, [2], & [25])  that allows the user to designate a peak as a candidate of the marker on the peak matrix displayed on the display screen (Figures 5A, 5B, & 6, shows the peak of a biomarker designated by a user on a displayed screen); 

f)  a multivariate analysis reapplying step of applying a predetermined multivariate analysis to a peak matrix obtained by excluding a peak designated in the peak-to-be-excluded designating step (The Toxicological Screening and Biomarker Identification Application 20 performs peak deconvolution on the raw LC and MS data. Peak deconvolution identifies the actual analyte signal peaks and filters out noise from the raw LC and MS data, figures 7 & 8 [25]) and renders a multivariate analysis result in a graphical representation (Figure 5A, 5B, and 6, shows the results in a graphical representation of multivariate analysis), the predetermined multivariate analysis being applied to group the plurality of samples or calculate a distance between the plurality of samples (Figures 5A, 5B, & 6,  [28], & [29], shows calculating the distance between sample data from the origin using the eigenvectors).

However, Castro-Perez fails to teach a) a peak matrix generating step that arranges mass-to-charge ratio values of peaks on a mass spectrum in a row or column direction and arranging 
Ikegami is an analogous art pertinent to the problem to be solved in this application and teaches a)  a peak matrix generating step (a peak matrix creator, figure 12, [74], [105], & [161]) that arranging mass-to-charge ratio values of peaks (a list of mass-to-charge ratio values of the detected peaks,  figure 12, [37]) mass-to-charge on a mass spectrum in a row or column direction and arranges pieces of information for distinguishing the plurality of samples in the row or column direction based on the mass spectrometric data of given ones of the plurality of samples so as to generate a peak matrix in which signal strength values of the peaks are put as the elements (Mass-to-charge ratios in the list are obtained from the mass spectrum data at each of the measurement points, and a peak matrix is created by arraying the intensity values in accordance with the corresponding mass-to-charge ratio values, figure 12, [37], [102], [127] & [161]). 
Therefore, at the time before the effective filing date, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro-Perez to incorporate the teachings of Ikegami to have a peak matrix creator which arranges mass-to-charge ratio values of peaks mass-to-charge on a mass spectrum of measured points to generate the peak matrix signal values of the peaks. 

Regarding claim 8, Castro-Perez in view of Ikegami teach the mass spectrometric data analyzing method according to claim 7, further comprising to carry out a group-to-be-excluded designating step (Xenobiotics, figure 8, & [31]) that allows a user to designate desired one or more than one of the plurality of groups to be desirably excluded (De-clustering and adduct removal figures 3-8; [26], [27], & [30-31]) from multivariate analysis targets (Chemometric analysis to identify potential biomarkers, figure 7, [27]), wherein the peak matrix generating step (Master Entity List, figure 4, abstract, [10], [20], [25], [30-31]) generates a peak matrix (Peak list, figure 7) based on the mass spectrometric data (LC-MS/MS data, [30]) of any samples (Samples, figures 2 & 3, abstract, [10], [20], [25-27], & [29-30]) but samples included (Sample List, figure 3, [25]) in the desired one or more than one of the plurality of groups designated by the group-to-be-excluded designating step (De-clustering and adduct removal, figure 7; [10], [26-27], & [30]), and the multivariate analyzer (Toxicological Screening and Biomarker Identification Application, figure 1, [23], [25-27], & [32]) applies a predetermined multivariate analysis (Chemometric analysis, figure 8, abstract, [2], [9], [10], [20], [27], [29-31]) to the peak matrix generated (Peak list, figure 7)  after the samples included (Sample List, figure 3, [25]) in the desired one or more than one of the plurality of groups are excluded (De-clustering and adduct removal, figure 7; [10], [26-27], & [30]) or a peak matrix obtained by excluding from the peak matrix the peak designated by the peak-to-be-excluded designating step (Peak deconvolution identifies the actual analyte signal peaks and filters out noise from the raw LC and MS data, figure 7 & 8, [25]). 

Regarding claim 9, Castro-Perez in view of Ikegami teach the mass spectrometric data analyzing method according to claim 7, wherein the multivariate analysis (Chemometric analysis, figure 8, abstract, [2], [9], [10], [20], [27], [29-31]) applied to the peak matrix (Peak list, figure 7) in the multivariate analysis applying step (Toxicological Screening and Biomarker Identification Application, figure 1, [23], [25-27], & [32])  and the multivariate analysis reapplying step is one of PCA and PLS DA principal component analysis (PCA) or partial least squares-discriminant analysis (PLS-DA)  (PCA (Principle Component Analysis) and PLS-DA (Partial Least Squares-Discriminate Analysis, figures 7 & 8, abstract, [9-10], & [27-31]), and the graphical representation displayed on the display screen by the displaying  process step is a score plot and a loading plot. (Visual display loading plot markers graph, trend plots, and scores plot graph, figures 3-6, [13]-[17]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANA OWUSU ANSAH whose telephone number is (571)272-
1557. The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview
Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro, can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
1000.
/NANA OWUSU ANSAH/
Examiner, Art Unit 2863

/SON T LE/Primary Examiner, Art Unit 2863